ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the petition of Independent School District # 300, LaCreseent, Minnesota for further review be, and the same is, granted. The petitioner shall proceed as the appellant and briefs shall be filed in the quantity, form and within the time limitations contained in Minn.R.Civ.App.P. 131 and 132. Counsel will be notified at a later date of the time for argument before this court. No requests for extensions of time for the filing of briefs will be entertained.
IT IS FURTHER ORDERED that the request of the Minnesota School Board’s Association to serve and file an amicus curiae brief in the above-entitled matter be, and the same is, granted. Said briefs shall be served and filed simultaneously with that of the appellant’s brief.